Citation Nr: 1029118	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-27 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
residuals of lacerations to the left index, middle and ring 
fingers.

2.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) from January 31, 2005 to 
August 7, 2008.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and F.C.



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to 
September 1967 and from February 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted the Veteran's claim for service 
connection for residuals of a laceration to the left index, 
middle and ring fingers and assigned an initial rating of 10 
percent.  This rating decision also granted his claim for service 
connection for PTSD and assigned an initial rating of 30 percent.

A temporary total disability rating for PTSD was assigned in an 
August 2008 rating decision as a result of the Veteran's January 
2008 in-patient hospitalization.

A September 2008 rating decision assigned a 100 percent rating 
for the Veteran's PTSD, effective August 7, 2008.

These matters were remanded for additional development by the 
Board in October 2007 and March 2009.


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  The residuals of lacerations to the Veteran's left index, 
middle and ring fingers are manifested by subjective reports of 
pain and reduced range of motion throughout the course of the 
appeal; the evidence of record is negative for ankylosis of any 
digit or additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.

3.  From January 31, 2005 to April 13, 2006, the Veteran's PTSD 
was manifested by deficiencies in most of the areas of work, 
school, family relations, judgment, thinking and mood without 
total occupational and social impairment.

4.  Beginning April 13, 2006, the Veteran's PTSD was manifested 
by symptoms approximating total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for residuals lacerations to the left index, middle and ring 
fingers have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5024, 5222 (2009).

2.  The criteria for an initial disability rating of 70 percent 
for PTSD were met from January 31, 2005 to April 12, 2006.  38 
U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, DC 9411 
(2009).

3.  The criteria for a 100 percent rating for PTSD were met from 
beginning April 13, 2006.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.3, 
4.7, 4.126, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

The instant claims arise from disagreement with the initial 
rating following the grant of service connection.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements are appropriately addressed under the notice 
provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007) .

Where a claim has been substantiated after the enactment of the 
VCAA, a veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has 
been no allegation of prejudice in this case with regard to the 
instant claims.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.   
Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the 
August 2007 hearing, the undersigned inquired as to whether the 
Veteran was receiving Social Security Administration (SSA) 
benefits and if all relevant VA treatment records had been 
obtained.  The undersigned also suggested that a new VA 
examination may be required if there was evidence that the 
Veteran's condition had worsened since his last examination and 
asked the Veteran whether he was willing to attend a new VA 
examination.  The Board therefore concludes that it has fulfilled 
its duty under Bryant.

The Board remanded the instant matters in October 2007 to allow 
the Veteran's SSA records to be obtained and for a new VA 
psychiatric examination to be conducted to determine the current 
level of impairment.  The Veteran's SSA records are located in 
the claims file and a new VA psychiatric examination was 
conducted in August 2008.

The Board again remanded the instant matters in March 2009 to 
allow the Veteran's representative the opportunity to review the 
evidence received since the last remand and to submit additional 
argument.  Additional argument was received in July 2009.  There 
has, thus, been substantial compliance with the terms of the 
previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

In instances in which a veteran disagrees with the initial 
rating, the entire evidentiary record from the time of a 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of disability, 
and staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Left Finger Lacerations 

The Veteran contends that he is entitled to a higher initial 
rating for the residuals of a laceration to his left fingers due 
to the severity of his condition.

This disability is currently rated under the diagnostic codes for 
favorable ankylosis of three digits of one hand and 
tenosynovitis.  Favorable ankylosis of the long, ring and little 
fingers of the minor hand warrant a 20 percent rating.  Favorable 
ankylosis of the index, long and ring; index, long and little; or 
index, ring and little fingers of the minor hand also warrant a 
20 percent rating.  Favorable ankylosis of the thumb and any two 
fingers of the minor hand warrant a 30 percent rating.  38 C.F.R. 
§ 4.71a, DC 5222.

Ankylosis or limitation of motion of single or multiple digits of 
the hand is to be evaluated as follows: for the index, long, 
ring, and little fingers (digits II, III, IV, and V), zero 
degrees of flexion represents the fingers fully extended, making 
a straight line with the rest of the hand.  The position of 
function of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal (MCP) and proximal 
interphalangeal joint (PIP) joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad faces 
the finger pads.  Only joints in these positions are considered 
to be in favorable position.  For digits II through V, the MP 
joint has a range of zero to 90 degrees of flexion, the PIP has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal (DIP) joint has a range of zero to 70 
or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, DCs 5216-5230, 
Note 1.

Limitation of multiple fingers is to be separately rated and 
combined.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the Hand, 
Note 5 (2009).

Limitation of motion of the ring or little finger warrants a 
noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5229 
(2009).  The maxim mum rating for limitation of motion of the 
index or long finger is 10 percent.  That rating is provided when 
there is a gap of one inch or more between the fingertip and the 
proximal transverse crease of the palm with the finger flexed to 
the extent possible, or with extension limited by more than 30 
degrees.  Id.

The rating code for tenosynovitis states that this disability is 
to be rated on limitation of motion of the affected parts, as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.

Diagnostic Code 5003 provides that degenerative arthritis is to 
be rated on the basis of limitation of motion of the affected 
joint under the appropriate diagnostic code for the specific 
joint or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group or minor joint group 
affected by limitation of motion.  In the absence of limitation 
of motion, a 20 percent evaluation is provided where there is X-
ray evidence of involvement of two or more major joints, or two 
of more minor joint groups with occasional incapacitating 
exacerbations.  A 10 percent evaluation is provided where there 
is X-ray evidence of involvement of two or more major joints, or 
two of more minor joint groups without exacerbations.  38 C.F.R. 
§ 4.71a. Diagnostic Code 5003 (2009).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

A January 1991 VA treatment note reflects the Veteran's 
complaints of reduced left finger range of motion and numbness 
during cold weather.

The Veteran complained of involuntary left hand movements during 
VA treatment in April 2000.  Physical examination noted a fine 
postural tremor in both hands.  An impression of an "essential" 
head and hand postural tremor was made and the examiner noted 
that the Veteran's history of alcohol abuse may have contributed 
to the progression of this tremor.

Differential diagnoses of Wilson's disease and Parkinson's 
disease were noted in a November 2004 VA treatment note in 
response to the Veteran's hand and head tremors.  He was noted to 
be right-handed.

An April 2005 VA examination reflects the Veteran's complaints of 
decreased strength and dexterity in his left hand.  He reported 
that his left long, index and ring fingers had limited motion, 
locked and were painful.  These fingers also turned white when 
exposed to the cold or when he drove a vehicle.  Physical 
examination showed a 30 degree angulation deformity of the left 
long finger but was negative for amputation or ankylosis of any 
digit.  Left hand strength and dexterity was reduced which 
severely affected his ability to grasp.  

The range of motion in the metacarpal phalangeal joint (MCP) of 
the left long finger was from zero to 90 degrees and in the 
distal interphalangeal joint (DIP) of that finger was from zero 
to 112 degrees and to "-10" degrees with pain.  Elsewhere in 
the examination report it was noted that the Veteran had no 
motion of the DIP of the middle finger with the tip of the finger 
in hyper-extension.  Left index finger MCP range of motions was 
from zero to 90 degrees, peripheral interphalangeal joint (PIP) 
was from zero to 110 degrees and DIP from zero to 70 degrees.  
Left ring finger MCP was from zero to 90 degrees, PIP was from 
zero to zero to 110 degrees and DIP was from zero to 70 degrees.  
There was no additional loss of motion on repetitive use for any 
range of motion for any digit.  An accompanying X-ray showed that 
the left hand was normal.  

While the Veteran reported severe impacts on his work, in that 
the disability affected his ability to drive a truck, the 
examiner found that the disability had no to at most moderate 
impact on activities of daily living.  Following this examination 
and a review of the Veteran's treatment records, a diagnosis of 
tendon lacerations to the left middle finger was made.

A rating in excess of 10 percent for residuals of lacerations to 
the left index, middle and ring fingers would require favorable 
ankylosis of these digits or sufficient limitation of motion of 
the index and long fingers.  

The record is negative for ankylosis of any digit, except for the 
DIP of the middle or long finger, and physical examination 
demonstrates that the Veteran retains significant range of motion 
in these digits.  A higher rating on the basis of favorable 
ankylosis would require that the metacarpophalangeal or PIP be 
ankylosed.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the Hand, 
Note 3(iv).  

The VA examiner did not specifically state whether the subject 
fingers could be brought to within one inch of the crease of the 
palm.  The examiner did; however, report normal ranges of PIP and 
MCP motion even with consideration of functional factors.  Since 
there was no limitation of motion of these joints it cannot be 
said that there is limitation to greater than one inch from the 
crease of the palm.

An April 2005 X-ray found his left hand to be normal.  Additional 
loss of motion due to pain, fatigue, weakness or lack of 
endurance following repetitive movement was not found on 
examination and there is no indication that the Veteran's 
subjective reports of pain caused functional loss sufficient to 
warrant a higher disability rating.  See 38 C.F.R. § 4.40; 
DeLuca, supra.  A rating in excess of 10 percent is therefore not 
warranted for any period during the course of this appeal.  
38 U.S.C.A. § 4.71a, DCs 5003, 5010, 5024, 5222.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by Schafrath.  The Board 
has found no section that provides a basis upon which to assign a 
higher rating.

PTSD Rating Claim

The Veteran contends that he is entitled to a total disability 
rating throughout the course of this appeal due to his total 
social and occupational impairment.

PTSD is evaluated under VA's General Rating Formula for Mental 
Disorders.  Under the formula, a 30 percent rating is assigned 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, and 
recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent rating is warranted for PTSD if a veteran exhibits 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating for PTSD are met if there 
are deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 
9411.

The extent of social impairment will also be considered, but an 
evaluation will not be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other 
hand, if the evidence shows that a veteran suffers symptoms or 
effects that cause occupational or social impairment equivalent 
to what would be caused by the symptoms listed in the diagnostic 
code, the appropriate equivalent rating will be assigned.  Id. at 
443.  The Court of Appeals for the Federal Circuit has embraced 
the Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of a veteran's 
psychiatric symptoms, whether listed in the rating criteria or 
not, and had assigned a rating based on the level of occupational 
and social impairment.  Mauerhan, supra, at 444.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A GAF of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
A GAF of 31 to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood (e.g., 
where a depressed man avoids friends, neglects family, and is not 
able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, 
the Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  Carpenter v. 
Brown, supra.

An assessment of alcohol dependence was made in a January 2000 VA 
treatment note and a GAF of 52 was assigned.

A February 2002 letter from the Veteran's employer indicates that 
the Veteran had suffered from a slight nervous condition since 
starting with the company in 1995.  This nervous condition had 
progressively worsened and his job responsibilities had been 
changed to accommodate his condition.

The Veteran reported nightmares, insomnia, anhedonia, impaired 
concentration and depression during VA treatment in March 2005 VA 
treatment.  Daily intrusive memories and flashbacks, 
hypervigilance and social isolation except interactions with his 
girlfriend were also reported.  Hallucinations, phobias, suicidal 
ideations and homicidal ideations were denied.  He reported a 
previous marriage of 36 years that ended in divorce, that he 
lived with his girlfriend of four to five years and that got 
along with his five children.  Mental status examination noted 
anxiety, goal-directed speech and that there was no evidence of 
delusions.  Judgment was intact and insight was limited.  Recent 
memory and concentration were somewhat impaired.  Following this 
examination, diagnoses of PTSD, generalized anxiety disorder, 
recurrent major depressive disorder and rule-out alcohol abuse 
were made.  A GAF of 45 was assigned.

A June 2005 VA treatment note reflects the Veteran's complaints 
of losing more work due to anxiety, which was not worsening.  He 
reported that he would be marrying his girlfriend in August.

Involvement in two physical altercations within the past year 
were reported in a second June 2005 VA treatment note.

The Veteran was noted to appear extremely depressed during VA 
treatment in July 2005.

An October 2005 VA psycho-social evaluation reflects the 
Veteran's complaints of anxiety, sleep disturbances and 
nightmares which occurred three or four times per week.  He 
reported that his dependence on alcohol ended his long-term 
marriage to his first wife and that it continued to be a 
disrupting factor in his relationships and employment.  He 
married his girlfriend in August and indicated that his five 
children attended the wedding.  Mental status examination noted 
that the Veteran's appearance was "shabby," that his speech was 
rapid and pressured and that his conversation was coherent and 
goal-directed.  Recent memory and concentration were somewhat 
impaired.  Diagnoses of chronic PTSD, rule-out generalized 
anxiety disorder and alcohol abuse were made.

At an October 2005 VA examination the Veteran complained of 
nightmares, which occurred once or twice per week; intrusive 
thoughts; irritability; avoidance of crowds and an exaggerated 
startle response.  He currently worked full-time for a 
construction company as a mechanic.  Mental status examination 
found his affect to be withdrawn and sluggish to even blunted but 
not flattened.  He was pleasant and cordial but withdrawn and 
distant.  Memory and intellect appeared to be intact and of 
average capacity.  No ongoing impairment in insight or judgment 
was found.  Following this examination and a review of the 
Veteran's claims file, diagnoses of moderate intensity PTSD and 
severe, chronic alcohol dependence were made.  A GAF of 
"approximately" 60 was assigned and noted to take into account 
his PTSD only.

In a summary dated April 13, 2006, the Veteran's VA therapist 
noted that he had been treated since March 2005 for PTSD, 
generalized anxiety disorder, and major depressive disorder.  The 
Veteran was reportedly finding it very difficult to continue 
working, and the therapist opined that he was no longer able to 
work, even in his current employment, which was more 
accommodating than other employment he would be able to otherwise 
find.  

He was noted to have extreme anxiety that was exacerbated by 
contact with others and had significant irritability, pronounced 
depression, severe sleep disruption, and intrusive memories.  
These symptoms made it impossible for him to function adequately 
in competitive employment.

A June 2006 SSA decision awarded the Veteran benefits based upon 
cerebral degeneration.

A June 2006 VA treatment note shows that the Veteran reported 
suicidal ideation with a plan.  Increased anxiety, depression and 
anger were also noted.  A GAF of 45 was assigned.

An October 2006 letter from the Veteran's employer indicated that 
he was not able to perform his duties in maintenance due to his 
tremors and several other medical problems.  He also was no 
longer able to operate their equipment.  These medical problems 
were a risk for the employer and his job was therefore 
terminated.

An October 2006 Vet Center treatment summary indicates that the 
Veteran had been engaging in individual and group therapy.  His 
current symptoms included irritability and depression.  He had 
lost his job a heavy equipment operator and truck driver and his 
"relationships with family members that were once supportive 
[were] now fragile". 

Irritability, hyperemotionality, panic attacks and social 
isolation were reported in a March 2007 VA treatment note.  The 
Veteran stated that he had not been out of the house for any 
extended activity for the past two months other than for his 
group therapy.

The Veteran's grooming was noted to be adequate in a May 2007 VA 
treatment note.  His speech was articulated clearly and 
spontaneously in normal rate, rhythm and volume.  Thought 
processes were organized and coherent.  There was no self-harm 
ideation or perceptual disturbances. 
 
In a July 2007 letter the Veteran's sister stated that he first 
began to isolate himself after returning from Vietnam.

Active suicidal or homicidal ideations were denied in an August 
2007 VA treatment note.  The treating therapist noted that the 
Veteran's PTSD symptoms had been exacerbated by the upcoming 
Board hearing.

At the August 2007 hearing, the Veteran testified that he had 
difficulty controlling his emotions and that he had experienced 
panic attacks at work.  He indicated that he was no longer 
working, and it was indicated that he would not have been able to 
maintain his former employment for as long as he had, if his 
employer had not made accommodations for his disability.  He 
worked around the house but did not leave it very often.

The Veteran underwent hospitalization in a VA PTSD program during 
January and February 2008.  On admission he had complaints of 
anxiety, depression, anger, sleep and guilt.  He presented as 
very depressed and teary with tremors.  He reported having a 
supportive relationship with his wife and did not identify recent 
changes in his life which were impacting his mood and anxiety 
state.  Various psychiatric disorders including severe chronic 
PTSD were diagnosed and a GAF of 45 was assigned.

The Veteran reported having a good relationship with his step-
children, that his second wife was supportive, and that he "gets 
along" with his five children during VA treatment in June 2008.  
A suicide attempt 15 to 20 years ago was reported, but current 
suicidal or homicidal ideation was denied.  Increased stress due 
to the imminent deployment of one of his children to Iraq was 
noted.

Panic attacks that occurred several times per day and fleeting 
suicidal ideations were reported in a second June 2008 VA 
treatment note.  He also reported homicidal ideation towards 
people who had upset him, but he had no plan or intent.  A GAF of 
40 was assigned.

The Veteran was again hospitalized by VA in June 2008.  A GAF of 
42 on admission and a GAF of 43 at discharge were assigned.  The 
Veteran had received in-patient psychiatric treatment for 
approximately one week due to the exacerbation of his PTSD 
symptoms.  This exacerbation was caused by one of his children 
awaiting orders to deploy to Iraq and the deterioration of his 
functioning since his last admission in January 2008.

On VA examination in August 2008, the diagnosis was PTSD.  The 
examiner assigned a GAF of 40 based on the fact that the Veteran 
had major impairment in several areas of functioning, including 
an inability to work, family relations, social relations, 
judgment, thinking and mood.  The examination report indicates 
that these symptoms had been present over the past year.

During the period from January 31, 2005 to April 12, 2006, the 
Veteran's PTSD was manifested by sleep disturbances, anxiety, 
depression, social isolation, an exaggerated startle response 
intermittent panic attacks and intermittent suicidal and 
homicidal ideation.  He was able to maintain employment, but had 
significant deficiencies in this area.  His mood was depressed 
and he had deficiencies in this area.  He did not attempt 
schooling, but his on-the-job problems indicate that he would 
have had deficiencies in this area had he undertaken such 
activity.  His judgment and family relations appeared to be 
intact, but there was some apparent impairment in thinking 
inasmuch as the October 2005 psycho-social evaluation showed 
impaired concentration and short term memory.

In short, the evidence can be seen as showing deficiencies in 
most of the areas needed for a 70 percent rating.  Accordingly, a 
70 percent rating is warranted for the period from January 31, 
2005 to August 7, 2008.  38 C.F.R. § 4.130, DC 9411.  Prior to 
April 13, 2006, the Veteran was employed full time and was 
maintaining satisfactory family relationships.  The evidence is 
therefore against a finding of total occupational and social 
impairment he did not have most of the symptoms listed as 
examples of a 100 percent disability during this period; hence an 
evaluation in excess of 70 percent is not warranted.

Beginning with his therapist's report on April 13, 2006, he has 
consistently been found to be unable to work.  The therapist and 
subsequent treatment providers and examiners indicated that the 
Veteran was unable to work on the basis of his psychiatric 
disability.  While psychiatric disabilities in addition to PTSD 
have been diagnosed at times during the course of the appeal, the 
treatment providers did not provide opinions as to what portion 
of the disability was attributable to non-service connected 
psychiatric disability, or even that any psychiatric disability 
was not service connected.  Most recently the Veteran has been 
diagnosed as having only PTSD.  

During this period he was consistently given GAFs indicative of 
an inability to work or maintain social relationships.  While he 
was in fact able to maintain a variable relationship with his 
wife and children, he had almost no other social contacts.

This evidence indicates that the Veteran has symptoms of PTSD 
that approximate total occupational and social impairment.  The 
record further indicates that this level of symptomatology has 
been present since April 13, 2006; therefore, a 100 percent 
rating is granted for PTSD, effective that date.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, supra.

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's disabilities have manifested as described above.  
He has been hospitalized on at least two occasions for in-patient 
treatment related to his PTSD and has already been assigned a 
temporary total rating for one of these periods.  The second 
hospitalization period for was approximately one week.  The 
rating criteria contemplate these impairments.  Hence, referral 
for consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16

The Veteran stopped working in approximately April 2006.  He is 
in receipt of a 100 percent rating, effective from that time.  
Prior to that time he worked full time as a truck driver.  While 
there is evidence that the employer made accommodations for the 
Veteran, there is no evidence or contention that the Veteran was 
paid less than the poverty rate or that the employment was 
otherwise sheltered.  The evidence of record does not establish 
that the Veteran was unemployable due to his service-connected 
disabilities during the course of this appeal.








							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of lacerations to the left index, middle and ring 
fingers is denied.

Entitlement to an initial 70 percent rating for PTSD for the 
period between January 31, 2005 and April 12, 2006 is granted.

Entitlement to an initial 100 percent rating for PTSD for the 
period beginning April 13, 2006, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


